IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-90,719-01


                         EX PARTE RUBEN GARCIA, JR, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 7691-1 IN THE 82ND DISTRICT COURT
                             FROM FALLS COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. Applicant’s memorandum of law and

exhibits are missing.

       The district clerk shall either forward the memorandum of law and exhibits to this Court or
                                                                                                      2

certify in writing that these documents are not part of the record. The district clerk shall comply with

this order within thirty days from the date of this order.



Filed: December 12, 2019
Do not publish